EXHIBIT 13.(a).(1) CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, In connection with the Annual Report of Mazor Robotics Ltd. (the "Company") on Form 20-F for the period ended December 31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), the undersigned hereby certify that to our knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: April 3, 2014 /s/ Ori Hadomi Name: Ori Hadomi Title: Chief Executive Officer Date: April 3, 2014 /s/ Sharon Levita Name: Sharon Levita Title: Chief Financial Officer
